DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A (Figs. 1A-3D) in the reply filed on 3/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s argument in regards to the inclusion of claim 11 found on pages 5-6 of the remarks is found to be persuasive and as such, claim 11 will be considered during examination as being part of species A. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 11-16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaillet-Piquad (US 20190059548 A1).
	Re. Claim 1, Chaillet-Piquad discloses a cosmetic assembly (Fig. 1) movable between a resting state and a compressed state (Abstract states that it is configured to be pressurized and as such fully capable of being movable between a resting state (not squeezed) and a compressed state (pressed or squeezed), the cosmetic assembly comprising: 
an applicator (Fig. 1, label 24) at least partially formed of a compressible material that is biased toward the resting state (Par. [0060]); and 
an actuator (Fig. 1, label 28) configured to actuate the applicator between the resting state and the compressed state (As the user presses down on the actuator, it would cause the applicator 24 to be directly pressed down by the actuator causing it to shift from a resting state to a compressed state; Abstract; Par. [0068] states the actuators usage in combination with the applicator)
wherein in the resting state, the applicator 24 displaces (it should be noted that the term “displace” is found to be interpreted “occupy” for the following rejection) a first volume and has a first outer dimension, wherein in the compressed state, the applicator 24 displaces a second volume that is less than the first volume, and the applicator 24 has a second outer dimension that corresponds to and exceeds the first outer dimension (Abstract; Par. [0060]-[0061] describes the concept of the applicator can be pressurized (compressed state) from an unsqueezed state (resting state) wherein the amount of pressure applied can alter the interior volume of the applicator. It is further described the concept that when the applicator is deformed, the core (24) would change in volume to fit the shape/contour of the desired area of the body of the user).
Re. Claim 5, Chaillet-Piquad discloses a cosmetic assembly of claim 1 and further discloses the actuator (Fig. 1, label 28) is configured to compress the applicator between two grasping surfaces (two grasping surfaces is presented as label 60 of Fig. 1 and the opposing side of the actuator where the user would compress the actuator with their hands resulting in the applicator being compressed; Abstract). 
Re. Claim 11, Chaillet-Piquad discloses a cosmetic assembly of claim 1 and further discloses the applicator (Fig. 1, label 24) is substantially solid (Par. [0062]). 
Re. Claim 12, Chaillet-Piquad discloses a cosmetic assembly of claim 1 and further discloses the applicator (Fig. 1, label 24) is substantially hollow and includes at least one air chamber (Par. [0062]; Fig. 1, label 34). 
Re. Claim 13, Chaillet-Piquad discloses a cosmetic assembly of claim 1 and further discloses the applicator (Fig. 1, label 24) has an outer shape that is multi-lobal, elliptical, oval, circular, crescent-shaped, rectangular, hexagonal or octagonal (Par. [0066], [0067], and Par. [0089]; Fig. 1-5).
Re. Claim 14, Chaillet-Piquad discloses a cosmetic assembly of claim 1 and further discloses the compressible material includes at least one material selected from: a thermoset plastic, a silicone, a rubber, a thermoplastic elastomer, a thermoplastic vulcanizate, a thermoplastic urethane, or a gel based polymer (Par. [0060] discloses the body which is a part of the core can be made of rubber). 
Re. Claim 15, Chaillet-Piquad discloses a cosmetic assembly of claim 1 and further discloses an internal volume of the applicator is sealed (Par. [0062] wherein the body (32) is part of the defined applicator (24) and when the body is made to be solid, the internal volume would be as such sealed). 
Re. Claim 16, Chaillet-Piquad discloses a cosmetic assembly of claim 1 and further discloses a formulation (Par. [0058] discloses the applicator used with a cosmetic formulation, whether it be to remove or apply the formulation to the skin). 
Re. Claim 18, Chaillet-Piquad discloses an applicator (Fig. 1, label 24) fully capable of actuating by a cosmetic assembly (Fig. 1) that is movable between a resting state (unsqueezed) and a compressed state (pressed or squeezed), the cosmetic assembly having an actuator configured to actuate the applicator between the resting state and the compressed state (the Examiner notes that the actuator is only functionally recited and the applicator 24 of Chaillet-Piquad is fully capable of being used with an applicator which can compress it), the applicator comprising: 
an applicator body (Fig. 1, label 32) at least partially formed of a compressible material that is biased toward the resting state (Par. [0060]), 
wherein in the resting state (unsqueezed), the applicator displaces (it should be noted that the term “displace” is found to be interpreted “occupy” for the following rejection) of a first volume, and in the compressed state (pressed or squeezed), the applicator displaces a second volume that is less than the first volume (Abstract; Par. [0060] ]-[0061] describes the concept of the applicator can be pressurized (compressed state) from an unsqueezed state (resting state) wherein the amount of pressure applied can alter the interior volume of the applicator. It is further described the concept that when the applicator is deformed, the core (24) would change in volume to fit the shape/contour of the desired area of the body of the user). 
Re. Claim 19, Chaillet-Piquad discloses an applicator of claim 18 and further discloses the compressible material includes at least one material selected from: a thermoset plastic, a silicone, a rubber, a thermoplastic elastomer, a thermoplastic vulcanizate, a thermoplastic urethane, or a gel based polymer (Par. [0060] discloses the body which is a part of the core can be made of rubber).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaillet-Piquad (US 20190059548 A1) in view of Grund (US 20170156473 A1).
	Re. Claim 20, Chaillet-Piquad discloses the applicator (24) of claim 18 but is silent to the applicator body having a hole therethrough fully capable of receiving the actuator of the cosmetic assembly. However,  Chaillet-Piquad discloses in [0067] that the applicator (24) can have a suitable handle, tab, tec. extending from it or be attached to one or more different types of handles depending on the end use.
	Grund teaches an applicator in the same field of endeavor and further discloses an applicator (Fig. 14, labels 816 and 822) has a body (Fig. 14) has a hole therethrough (Fig. 14, where the component 820a would be) configured to receive the handle/actuator (Fig. 14, 820a where it would squeeze the component 816, 822 in place) of the cosmetic assembly (Fig. 1) to allow for the applicator to be held in place (acting as a handle) and allows the user to precisely apply makeup to the area of interest without unnecessary movement of the applicator during application. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the applicator body of Chaillet-Piquad to have a hole therethrough as taught by Grund to allow the user to attach a handle/actuator thereto in order to apply cosmetics with precision and ease. 
Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Chaillet-Piquad (US 20190059548 A1) is found to be the best prior art wherein Chaillet-Piquad discloses a cosmetic assembly comprising an applicator and an actuator wherein the applicator can be movable from a resting state and compressed state. Further, the applicator displaces two different volumes dependent off of the state the applicator is in wherein the volume in the compressed state will be less than the volume at resting state. However, Chaillet-Piquad is silent to the applicator having a hole to receive the actuator therethrough and having two grasping surfaces connecting the actuator through the hole of the applicator. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772